ALD-216                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1169
                                       ___________

                                    SHAMSIDIN ALI,
                                          a/k/a
                                     Robert Saunders,
                                                 Appellant

                                             v.

 GOVERNOR OF DELAWARE; COMMISSIONER ROBERT COUPE; DELAWARE
    DEPARTMENT OF CORRECTIONS; CONNECTIONS CORRECTIONAL
HEALTHCARE SERVICES; DR. VINCENT CARR; MICHAEL KNIGHT; WILLIAM
LYNCH; DR. LAURIE SPRAGA; WARDEN DAVID PIERCE; CHRISTOPHER SEN-
     ATO; ROXANNE KINLOCK; TWO PHARMACISTS, Names Unknown
                ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                           (D. Del. Action No. 1:15-cv-01184)
                      District Judge: Honorable Maryellen Noreika
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 20, 2019
              Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges


                              (Opinion filed: July 23, 2019)
                                       _________

                                        OPINION *

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Shamsidin Ali (a/k/a Robert Saunders), proceeding in forma pau-

peris, appeals from the District Court’s grant of summary judgment in favor of the remain-

ing defendants in an action he brought pursuant to 42 U.S.C. § 1983 and the Americans

with Disabilities Act (“ADA”). For the reasons that follow, we will summarily affirm the

District Court’s judgment.

                                             I.

       Because we write primarily for the benefit of the parties, we will recite only the

facts necessary for our discussion. Ali is a Delaware state prisoner confined at the James

T. Vaughn Correctional Center. In 2015, Ali filed a complaint in the District Court raising

claims regarding his numerous medical conditions, the medical care he has received, and

the wheelchair accessibility of bathrooms in two buildings in his prison complex. As rel-

evant here, Ali brought claims against the Delaware Department of Correction (“DOC”)

and Dr. Vincent Carr, who at that time was the Medical Director of the Bureau of Correc-

tional Health Services at the DOC.

       In 2016, the District Court screened Ali’s complaint pursuant to 28 U.S.C. § 1915.

The District Court permitted Ali to proceed with his claims against Carr and the DOC, as

well as several other defendants who were ultimately never served with process. 1 The


1
  The District Court set out specific instructions for Ali to serve three named defendants,
but Ali never completed service in accordance with the District Court’s directions. Thus,
the District Court ultimately dismissed those defendants from the case.


                                             2
District Court dismissed Ali’s claims against the remaining defendants, some with preju-

dice and others without prejudice and with leave to amend. Ali never filed an amended

complaint by the District Court’s deadline; instead, discovery commenced with the remain-

ing defendants. After Carr and the DOC moved for summary judgment, the District Court

granted their motion. 2 Ali timely appealed.

                                               II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a district court’s grant of summary judgment. Blunt v. Lower Merion

Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists if the evidence is sufficient for a reasonable factfinder to return a verdict

for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       In evaluating a motion for summary judgment, “all justifiable inferences are to be

drawn in . . . favor” of the non-moving party. Id. at 255. However, “the non-movant may

not rest on speculation and conjecture in opposing a motion for summary judgment.”

Ramara, Inc. v. Westfield Ins. Co., 814 F.3d 660, 666 (3d Cir. 2016). We may summarily

affirm a district court’s decision “on any basis supported by the record” if the appeal fails




2
  The District Court also dismissed Carr’s pending cross-claims for contribution and in-
demnity as moot.

                                                3
to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).

                                             III.

       We agree with the District Court that summary judgment for the remaining defend-

ants was proper. 3 First, regarding Ali’s medical care claims, the Supreme Court has held

that “deliberate indifference to serious medical needs of prisoners constitutes the ‘unnec-

essary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted). “In order to state a cognizable

claim, a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate


3
  To the extent that Ali challenges the early dismissal of several of his claims against de-
fendants other than Carr and the DOC, we see no error in the District Court’s actions.
See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000) (“Our review of the District
Court’s sua sponte dismissal for failure to state a claim, . . . like that for dismissal under
Fed. R. Civ. P. 12(b)(6), is plenary.”); Tourscher v. McCullough, 184 F.3d 236, 238, 240
(3d Cir. 1999) (same for claims dismissed sua sponte as frivolous); see also Warren Gen.
Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (explaining that dismissal under
Rule 12(b)(6) is proper “only if, accepting all well-pleaded allegations in the complaint as
true and viewing them in the light most favorable to the plaintiff, a court finds that [the]
plaintiff’s claims lack facial plausibility”).
        For the claims that the District Court dismissed with prejudice, it correctly con-
cluded that Ali could not pursue Eighth Amendment claims against several defendants
who were sued solely for being supervisors of various departments but who had no per-
sonal involvement in his alleged harms. See Rode v. Dellarciprete, 845 F.2d 1195, 1207
(3d Cir. 1988). The District Court also correctly concluded that Ali could not state a §
1983 claim for one defendant’s failure to grant Ali’s request for a compassionate commu-
tation. See Conn. Bd. of Pardons v. Dumschat, 452 U.S. 458, 464 (1981) (“[A]n inmate
has ‘no constitutional or inherent right’ to commutation of his sentence.”) (citation omit-
ted).
        Finally, the District Court dismissed a number of Ali’s vaguely alleged claims re-
garding his medical care with leave to amend, but Ali did not file an amended complaint
within the time provided by the District Court. We agree that dismissal was proper for
those claims, for substantially the same reasons given by the District Court.

                                              4
indifference to serious medical needs.” Id. at 106.

       In his complaint, Ali made a variety of vague allegations that several of his medical

conditions were not properly monitored over the course of eight years and that referrals to

see external specialists were ignored. Ali also claimed that a spinal surgery he was told he

needed by an external doctor was not approved and that he received physical therapy in-

stead. Finally, Ali expressed concern that the diet he was receiving was detrimental to his

health. None of Ali’s allegations included specific information about Carr’s involvement

in Ali’s medical care beyond Ali’s speculations about Carr.

       According to Carr’s unrefuted declaration, in his position, he did not provide med-

ical care for inmates and did not make clinical decisions or approvals. Carr averred that he

had never made decisions about Ali’s medical care or otherwise interfered with Ali’s abil-

ity to receive medical care, and Carr described the substantial medical care Ali had received

in the previous years by various medical professionals. Ali produced no evidence to coun-

ter the representations in Carr’s declaration.

       There is no evidence to show Carr’s personal involvement in Ali’s alleged consti-

tutional violations. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A

defendant in a civil rights action must have personal involvement in the alleged wrongs;

liability cannot be predicated solely on the operation of respondeat superior.”). Accord-

ingly, summary judgment for Carr was proper.

       Finally, regarding Ali’s ADA claim, Title II of the ADA provides that “no qualified

individual with a disability shall, by reason of such disability, be excluded from



                                                 5
participation in or be denied the benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.” See 42 U.S.C. § 12132; see

also Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210 (1998) (holding that Title II of the

ADA applies to state prisons). Ali alleged in his complaint that he utilized two library

buildings in the prison where the bathrooms were not accessible to him in a wheelchair,

which he used for traveling long distances; Ali also used a walker as needed.

         Ali did not provide any evidence regarding his ADA claim after filing his complaint;

the record is devoid of any information about how the bathrooms in the two library build-

ings were inaccessible to him. However, even assuming that the bathrooms in those build-

ings were not accessible for Ali to use with a wheelchair, he has not shown how that ex-

cluded him from participation in, or denied him the benefit of, a service, program, or ac-

tivity of the prison, or how that discriminated against him because of a disability. Ali has

not claimed that any alleged inaccessibility of the bathrooms in the library buildings pre-

vented or impaired his use of the library facilities because alternate accessible bathroom

facilities were unavailable to him. 4 The District Court thus correctly concluded that Ali’s

ADA claim could not survive summary judgment. 5


4
    Ali indicated in the District Court that he was housed in an accessible cell.
5
  It appears that Ali also challenges the District Court’s denial of his requests for ap-
pointment of counsel and its handling of several discovery motions. We conclude that
the District Court did not abuse its discretion in denying Ali’s requests for appointment of
counsel. See Tabron v. Grace, 6 F.3d 147, 156 (3d Cir. 1993). Although some of Ali’s
claims appeared to have some merit at the outset of the litigation and some limited factual
investigation would have been necessary to resolve those claims, Ali is a literate, experi-
enced litigant, and his claims were not particularly complex such that he could not have

                                               6
       For these reasons, we will summarily affirm the judgment of the District Court.




pursued that investigation himself. No expert testimony would have been required to re-
solve the claims that Ali pursued, and Ali’s claims did not turn on credibility determina-
tions. Accordingly, although some factors weighed in favor of appointing counsel, the
District Court did not abuse its discretion in denying Ali’s motions.
        The District Court also did not abuse its discretion in denying Ali’s discovery mo-
tions that were made after the discovery deadline closed. See Anderson v. Wachovia
Mortg. Corp., 621 F.3d 261, 281 (3d Cir. 2010). Ali never requested an extension of the
discovery deadline in this case. His belief that a separate discovery deadline in another
suit he filed should apply to this case did not support granting his motions.

                                             7